IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                  April 27, 2010 Session

                 STATE OF TENNESSEE v. DENNIS B. REECE

             Direct Appeal from the Criminal Court for Morgan County
                        No. 8952    E. Eugene Eblen, Judge




                 No. E2009-01922-CCA-R3-PC - Filed August 30, 2010


The petitioner, Dennis B. Reece, pled guilty to second degree murder in October 2005. In
September 2008, he filed a petition for post-conviction relief in the convicting court. The
post-conviction court dismissed the petition as untimely. On appeal, the petitioner argues
that the Tennessee Supreme Court’s opinion in State v. Gomez, 239 S.W.3d 733 (Tenn. 2007)
(“Gomez II”), created a new constitutional rule entitled to retrospective application and that
this court should deem the one-year statute of limitations period to extend from the
publication of Gomez II. Following our review, we affirm the judgment of the post-
conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J.C. M CL IN, J., delivered the opinion of the court, in which J OSEPH M. T IPTON, P.J. and
J AMES C URWOOD W ITT, J R., J., joined.

Robert L. Vogel, Knoxville, Tennessee, for the appellant, Dennis B. Reece.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Assistant Attorney
General; Russell Johnson, District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                        Background

      According to his petition, the petitioner, Dennis B. Reece, pled guilty to second degree
murder on October 27, 2005, and received a sentence of twenty years in the custody of the
Tennessee Department of Correction. While the record does not include the petitioner’s
judgment sheet or any documentation of his guilty plea proceedings, the petitioner’s brief
indicates that he agreed to serve the twenty-year sentence at 100%. The petitioner did not
appeal from his conviction or sentence.

       On September 4, 2008, the petitioner, pro se, filed a petition for post-conviction relief,
alleging, inter alia, that he entered his guilty plea unknowingly and that he received
ineffective assistance of counsel. The post-conviction court appointed counsel on September
22, 2008. The state responded that the petition was untimely. The post-conviction court
heard the matter on August 21, 2009. On September 9, 2009, the court entered an order
dismissing the petition as barred by the statute of limitations. The petitioner timely filed a
notice of appeal.

                                            Analysis

        On appeal, the petitioner argues that Gomez II “created a cause of action that should
be viewed as retroactive and should allow the appellant an opportunity to seek relief.” As
this court has repeatedly held that Gomez II did not announce a new rule of constitutional law
entitled to retrospective application on collateral review, we conclude that the petitioner’s
argument is without merit.

        The petitioner’s post-conviction petition is clearly barred by the statute of limitations.
The Post-Conviction Procedure Act states that a petitioner must seek post-conviction relief
“within one (1) year of the date of the final action of the highest state appellate court to
which an appeal is taken or, if no appeal is taken, within one (1) year of the date on which
the judgment became final.” Id. §40-30-102(a) (1996). The petitioner filed the instant
petition almost three years after his judgment became final. The Post-Conviction Procedure
Act enumerates few exceptions to the statute of limitations. See id. §40-30-102(b). In order
to qualify, the claim in the petition (1) must be based upon a new rule of constitutional law
requiring retrospective application, (2) must be based upon new scientific evidence
establishing actual innocence, or (3) must assert relief from sentences which were enhanced
because of a previous conviction that has subsequently been found to be illegal. Id. In his
petition, the petitioner asserted that his claim was not time-barred because his ground for
relief under the Sixth Amendment did not arise until the decision in State v. Gomez, 239
S.W.3d 733 (Tenn. 2007) (“Gomez II”).

       We reject the petitioner’s argument with regard to his untimely filing. Our courts
have repeatedly held that Gomez II did not establish a new rule of constitutional law which
was entitled to retroactive application on collateral review as it was only a clarification of the
rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000). See, e.g., Christopher N.
Orlando v. State, No. M2008-01621-CCA-R3-PC, 2010 WL 10967, at *3 (Tenn. Crim. App.,
at Nashville, Jan. 4, 2010); Bobby Taylor v. State, No. M2008-00335-CCA-R3-PC, 2009 WL

                                               -2-
2047331, at *2 (Tenn. Crim. App., at Nashville, July 14, 2009), perm. app. denied (Tenn.
Oct. 19, 2009); Ortega Wiltz v. State, No. M2006-02740-CCA-R3-CD, 2008 WL 1850796,
at *9 (Tenn. Crim. App., at Nashville, Apr. 25, 2008), perm. app. denied (Tenn. Oct. 27,
2008); Billy Merle Meeks v. Ricky J. Bell, Warden, No. M2005-00626-CCA-R3-HC, 2007
WL 4116486, at *7 (Tenn. Crim. App., at Nashville, Nov. 13, 2007), perm. app. denied
(Tenn. Apr. 7, 2008). We conclude that the petitioner did not file the petition for
post-conviction review prior to the expiration of the statute of limitations and has failed to
state the basis for the application of any exception to toll the statute. Therefore, the post-
conviction court properly dismissed the petition.

                                        Conclusion

       Based on the foregoing reasons, we affirm the judgment of the post-conviction court.




                                                   ___________________________________
                                                   J.C. McLIN, JUDGE




                                             -3-